Citation Nr: 0410108	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  94-17 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis with 
obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for polycythemia vera.


REPRESENTATION

Appellant represented by:	James R. Smith Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his sister



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1965 to September 
1968.

This appeal is from a May 1992 decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  In 
July 1996, the Board of Veterans' Appeals (Board) denied an 
appeal, in pertinent part, on the issues shown above.  In May 
1998, the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) vacated the Board's 
decision and remanded the case to the Board.


REMAND

The veteran had a hearing before a member of the Board in November 
1993.  That person is no longer a member of the Board.  The 
veteran is entitled to a hearing with a veterans law judge who 
will decide his appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 
C.F.R. § 20.707 (2003).

The Board wrote to the veteran to advise him of his right to 
another hearing.  Regrettably, the letter, dated January 29, 2004, 
was not posted until February 25, 2004.  According to the 
veteran's accurate observation in his March 11, 2004, response, 
this deprived him of the 30 days the Board advised him he had to 
request another hearing.

Seeking to expedite his case, the veteran requested the Board to 
decide his appeal, preserving his right to a hearing if the 
Board's decision is unfavorable.  In that case, he would have the 
Board return his case to the RO for a hearing with a veterans law 
judge to be held locally.  See 38 C.F.R. § 20.703-.705 (2003) 
(provisions for Board hearings at ROs).

Unfortunately, there is no provision in law for the relief or 
accommodation the veteran seeks.  The veteran is entitled to one 
review of the Secretary's decision on appeal.  38 U.S.C.A. § 
7104(a) (West 2002).  The Board may take preliminary actions in 
the form of remands for various reasons.  See 38 C.F.R. § 19.9 
(2003).  The Board cannot make preliminary or otherwise advisory 
decisions.  The decision of the Board is final unless the Chairman 
orders reconsideration, see 38 U.S.C.A. §§ 7103 (a), 7104(b) (West 
2002), or by action of the Court.  38 U.S.C.A. §§ 7252, 7261, 7266 
(West 2002).

The understanding of the veteran's March 2004 letter that 
preserves his rights is that he would have requested the Board 
hearing to which he is entitled, but he did not because he 
understood that he was too late to do so.  This was a regrettable 
but reasonable conclusion resulting from the Board's delay in 
mailing the dated letter that prescribed a time limit for his 
response.  To protect his due process rights, his response must be 
taken as a request for a hearing with the Board.

The veteran makes clear that the hearing must be held locally.  He 
seeks specific accommodations as to the location of the hearing 
that are may be beyond those the Board is authorized to make.  See 
38 C.F.R. § 20.705 (2003) (where hearings are conducted).

The veteran's claim is very old.  His letter March 2004 expressed 
a desire to expedite his appeal as well as to preserve his rights.  
Consequently, if upon notice from the RO of the options for time, 
place, and manner of conducting the hearing, the veteran cannot 
avail himself of a hearing, he can expedite his appeal by so 
informing the RO promptly.

To ensure full compliance with due process requirements, the case 
is REMANDED to the regional office (RO) for the following 
development:

Schedule the appellant for a hearing before a Veterans Law Judge 
at the regional office, to be scheduled in accordance with 
applicable law.  Inform the veteran of the option of a hearing by 
videoconference and that his prompt response will help expedite 
his appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no further 
action until she is further informed.  The purpose of this REMAND 
is to afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




